DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claim
This action is in reply in response to communications filed on 5 of November 2020.
Claims 1-20 are currently pending and are rejected as described below.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machines, article of manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally 
The claims are then analyzed to determine if the claims are directed to a judicial exception. MPEP §2106.04(a). In determining, whether the claims are directed to a judicial exception, the claims are analyzed to evaluate whether the claims recite a judicial exception (Prong One of Step 2A), and whether the claims recite additional elements that integrate the judicial exception into a practical application (Prong Two of Step 2A). See 2019 Revised Patent Subject Matter Eligibility Guidance (“PEG” 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50-57 (Jan. 7, 2019)).
	With respect to 2A Prong 1, claim 19 recites “…obtain one or more images captured…from an environment of a garbage truck; analyze the one or more images to detect a waste collection worker in the environment of the garbage truck; analyze the one or more images to determine whether the waste collection worker performs an action that is undesired to the waste collection worker; and in response to a determination that the waste collection worker performs an action that is undesired to the waste collection worker, provide first information”.  Claims 1 and 20 disclose similar limitations as Claim 19 as disclosed, and therefore recites an abstract idea.  
	More specifically, claims 1 and 19-20 are directed to “Mental Process”, specifically “concepts performed in the human mind (including an observation, evaluation, judgment, opinion)” and “Certain Methods of Organizing Human activity”, specifically “managing personal behavior or relationships or interactions between people (including social activities, teaching, and 
Dependent claims 2-18 further recite abstract idea(s) contained within the independent claims, and do not contribute to significant more or enable practical application.  Thus the dependent claims are rejected under 101 based on the same rationale as the independent claims.
Under Prong Two of Step 2A of the Alice/Mayo test, the examiner acknowledges that Claims 1 and  19-20 recite additional elements yet the additional element does not integrate the abstract idea into a practical application.  In order for the judicial exception to be “integrated into a practical application”, an additional element or a combination of additional elements in the claim “will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception.” PEG, 84 Fed. Reg. 54 (Jan. 7, 2019). The courts have identified examples in which a judicial exception has not been integrated into a practical application when “an additional element does no more than generally link the use of a judicial exception to a particular technological environment or field of use.” PEG, 84 Fed. Reg. 55 (Jan. 7, 2019); MPEP § 2106.05(h). The claims are directed to an abstract idea.
In particular, claims 1 and 19-20 recite additional elements “at least one processing unit” configured to, and using “one or more image sensors”.  These are generic computer components recited as performing generic computer functions that are mere instructions to apply an exception, because it does no more than merely invoke computers or machinery as a tool to perform an existing process. The claims are directed to an abstract idea.
The terms "computer", "processor", "controller", "processing unit", "computing unit", and " processing module" should be expansively construed to cover any kind of electronic device, component or unit with data processing capabilities, including, by way of non- limiting example, a personal computer, a wearable computer, a tablet, a smartphone, a server, a computing system, a cloud computing platform, a communication device, a processor (for example, digital signal processor (DSP), an image signal processor (ISR), a microcontroller, a field programmable gate array (FPGA), an application specific integrated circuit (ASIC), a central processing unit (CPA), a graphics processing unit (GPU), a visual processing unit (VPU), and so on), possibly with embedded memory, a single core processor, a multi core processor, a core within a processor, any other electronic computing device, or any combination of the above”. 
As a result, claims 1 19-20 do not include additional elements, when recited alone or in combination, that amount to significantly more than the above-identified judicial exception (the abstract idea).  Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered 
Claims 2-18 do not disclose additional elements, further narrowing the abstract ideas of the independent claims and thus not practically integrated under prong 2A as part of a practical application or under 2B not significantly more for the same reasons and rationale as above.
	After considering all claim elements, both individually and in combination, Examiner has determined that the claims are directed to the above abstract ideas and do not amount to significantly more.  See Alice Corporation Pty. Ltd. v. CLS Bank International, No. 13–298. 

 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:



1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness


Claims 1, 17, and 19-20 are rejected under 35 U.S.C. 103 as being obvious by the combination of US 20180075417 to Gordon et al (hereinafter referred to as “Gordon”) in view of US 20160174897 to Sherman (hereinafter referred to as “Sherman”).


(A)	As per Claims 1 and 19-20:
	Gordon expressly discloses:
	obtaining one or more images captured using one or more image sensors from an environment of a garbage truck; (Gordon ¶33 alternatively or in addition to the sensors 15, (e.g., low-cost) cameras 16 can be installed at collection sites and may send images to a remote server 130, where advanced image processing algorithms may be used to determine if the waste containers (by the processed images) are full and need to be picked up and new containers delivered).
Although Gordon teaches the use of cameras (i.e. sensors) to collect images of waste containers, it doesn’t expressly disclose analyzing images to detect a worker in the environment of the garbage truck performing an undesired action and provide an output, however Sherman teaches:
	analyzing the one or more images to detect a waste collection worker in the environment of the garbage truck; (Sherman ¶25 Further, images indicative of data representative of the movement, kinematics, and position of the operator 32 and his/her extremities may be monitored by an imaging system 40. The imaging system 40 may be any imaging system 
	analyzing the one or more images to determine whether the waste collection worker performs an action that is undesired to the waste collection worker; (Sherman ¶27 information provided by the imaging system 40 and the sensor embedded glove 10 may be correlated by taking readings from the sensor at one or more discrete points in time when identified by the imaging system 40, via a fiducial marker 42, 44. The sensors 12, 14, 22, 24 may provide signals indicative of a condition of the hand 15 by sensing an impact event (i.e. undesired action) at the one or more discrete points in time).
	in response to a determination that the waste collection worker performs an action that is undesired to the waste collection worker, providing first information; (Sherman ¶28 the imaging system 40 and the glove 10 may be operatively associated with a computer 50 for receiving and processing the data provided by both the imaging system 40 and the glove 10). 
 	It would be obvious to one of ordinary skill in the art at the time of the claimed invention to have modified Gordon’s cameras can be installed at collection sites and may send images to a remote server to determine waste bin capacity and have any imaging system capable of visually recognizing the operator of Sherman as both are analogous art which teach solutions to having sensors can be equipped with weight scales, intelligent cameras, visual analytics, and neural net capabilities and may count the number of bags dumped so far, detect an accumulation of flies or vermin around the bags (e.g., rats), detect broken waste bags, detect liquid leaking out of the bags, and decide (i.e. if it doesn’t hit a threshold it does not send signals) to send signals to the drone or 
Gordon [13-14] teaches a method and computer-readable media.  

(B)	As per Claim 17:
	Gordon expressly discloses:
	wherein the provided first information is provided to a driver of the garbage truck; (Gordon ¶32 for instance, a sensor 15 or sensors 15 may perform any one of more of the following: sensor is equipped with a neural net and visual analytics capabilities to perform one or more of the following: counting a number of the bags of waste dumped so far and sending signal(s) in response to a count of the number of bags exceeding a threshold).  
	
Claims 2, 10, 12, and 18 are rejected under 35 U.S.C. 103 as being obvious by the combination of US 20180075417 to Gordon et al (hereinafter referred to as “Gordon”) in view of US 20160174897 to Sherman (hereinafter referred to as “Sherman”) and in further view of US 10366521 to Peacock et al (hereinafter referred to as “Peacock”).

(A)	As per Claim 2:
Although Gordon in view of Sherman teaches the use of cameras (i.e. sensors) to collect images of waste containers, it doesn’t expressly disclose analyzing images to detect a worker in the environment of the garbage truck performing an undesired action and provide an output, however Sherman additionally teaches:
	analyzing the one or more images to identify a property of the action that the waste collection worker performs and is undesired to the waste collection worker; (Sherman ¶28 the glove may further include one or more of a temperature sensor 62, a vibration sensor 64, a gesture sensor 66, a galvanic skin response sensor 68, or any other sensor(s) 69 (i.e. properties of the action) which may provide information associated with a condition of the hand 15 for ergonomic analysis and all of which may be also connected to the glove processor 60).
	in response to a first identified property of the action that the waste collection worker performs and is undesired to the waste collection worker, providing the first information; (Sherman ¶34 the hand condition data may be generated using one or more sensor embedded gloves which may communicate said data to a computing device for processing the information. The data generated from the glove and the associated sensors may be used, but is not limited to being used, for the purposes of generating task related ergonomic impact data (i.e. first information), environmental health data, environmental safety data, ergonomic automation data, or any other data which may be derived from sensed impact on parts of the human hand).
	It would be obvious to one of ordinary skill in the art at the time of the claimed invention to have modified Gordon’s cameras can be installed at collection sites and may send images to a remote server to determine waste bin capacity and provide information associated with a condition of the hand for ergonomic analysisof Sherman as both are analogous art which teach solutions to having sensors can be equipped with weight scales, intelligent cameras, visual analytics, and neural net capabilities and may count the number of bags dumped so far, detect an accumulation of flies or vermin around the bags (e.g., rats), detect broken waste bags, detect liquid leaking out of the bags, and decide (i.e. if it doesn’t hit a threshold it does not send signals) to send signals to the drone or drone swarms based on this data as taught in Gordon ¶33 and further hand condition data 
Although Gordon in view of Sherman teaches the use of cameras (i.e. sensors) to collect images of waste containers, it doesn’t expressly disclose analyzing images to detect a worker in the environment of the garbage truck performing an undesired action and provide an output, however Peacock teaches:
	in response to a second identified property of the action that the waste collection worker performs and is undesired to the waste collection worker, forgoing providing the first information; (Peacock Col. 11 Lines 24-35 if a user indicates completion of an assembly task, one or more images of the assembly task or the WIP object upon indicated completion of the assembly task may be transmitted to a computer of an external user and the external user may review the images and provide an indication as to whether the assembly task was correctly completed.  If it is determined that the assembly task was not correctly completed (second identified property), corrective action (foregoes completion status i.e. first information) is determined and presented to the user, as in 320). 
	It would be obvious to one of ordinary skill in the art at the time of the claimed invention to have modified Gordon in view of Sherman’s cameras can be installed at collection sites and may send images to a remote server to determine waste bin capacity and have a system that monitors whether the worker performs the activity correctly of Peacock as both are analogous art which teach solutions to having sensors can be equipped with weight scales, intelligent cameras, visual analytics, and neural net capabilities and may count the number of bags dumped so far, detect an accumulation of flies or vermin around the bags (e.g., rats), detect broken waste bags, detect liquid leaking out of the bags, and decide (i.e. if it doesn’t hit a threshold it does not send 

(B)	As per Claim 10:
Although Gordon in view of Sherman teaches the use of cameras (i.e. sensors) to collect images of waste containers, it doesn’t expressly disclose analyzing images to detect a worker in the environment of the garbage truck performing an undesired action and provide an output, however Sherman additionally teaches:
	wherein the action that the waste collection worker performs and is undesired to the waste collection worker…; (Sherman ¶27 information provided by the imaging system 40 and the sensor embedded glove 10 may be correlated by taking readings from the sensor at one or more discrete points in time when identified by the imaging system 40, via a fiducial marker 42, 44. The sensors 12, 14, 22, 24 may provide signals indicative of a condition of the hand 15 by sensing an impact event (i.e. undesired action) at the one or more discrete points in time).
	It would be obvious to one of ordinary skill in the art at the time of the claimed invention to have modified Gordon in view of Sherman’s cameras can be installed at collection sites and may send images to a remote server to determine waste bin capacity and have any imaging system capable of visually recognizing the operator of Sherman as both are analogous art which teach solutions to having sensors can be equipped with weight scales, intelligent cameras, visual analytics, and neural net capabilities and may count the number of bags dumped so far, detect an accumulation of flies or vermin around the bags (e.g., rats), detect broken waste bags, detect liquid leaking out of the bags, and decide (i.e. if it doesn’t hit a threshold it does not send signals) to send 
Although Gordon in view of Sherman teaches the use of cameras (i.e. sensors) to collect images of waste containers, it doesn’t expressly disclose performing a first action without a mechanical aid, however Peacock teaches:
…comprises performing a first action without a mechanical aid that is proper for the first action; (Peacock Col. 13 Lines 42-48 referring to FIG. 6B, the external user (i.e. not a mechanical aid) may provide information back to the worker to assist the worker in assembly of the WIP object).   
	It would be obvious to one of ordinary skill in the art at the time of the claimed invention to have modified Gordon in view of Sherman’s cameras can be installed at collection sites and may send images to a remote server to determine waste bin capacity and have an external user provide information to the worker of Peacock as both are analogous art which teach solutions to having sensors can be equipped with weight scales, intelligent cameras, visual analytics, and neural net capabilities and may count the number of bags dumped so far, detect an accumulation of flies or vermin around the bags (e.g., rats), detect broken waste bags, detect liquid leaking out of the bags, and decide (i.e. if it doesn’t hit a threshold it does not send signals) to send signals to the drone or drone swarms based on this data as taught in Gordon ¶33 in view of Sherman and further assist the worker in assembly of the WIP object as taught in Peacock Col. 13 Lines 42-48. 



Claim 12:
Although Gordon in view of Sherman teaches the use of cameras (i.e. sensors) to collect images of waste containers, it doesn’t expressly disclose analyzing images to detect a worker in the environment of the garbage truck performing an undesired action and provide an output, however Sherman additionally teaches:
	wherein the action that the waste collection worker performs and is undesired to the waste collection worker…; (Sherman ¶27 information provided by the imaging system 40 and the sensor embedded glove 10 may be correlated by taking readings from the sensor at one or more discrete points in time when identified by the imaging system 40, via a fiducial marker 42, 44. The sensors 12, 14, 22, 24 may provide signals indicative of a condition of the hand 15 by sensing an impact event (i.e. undesired action) at the one or more discrete points in time).
	It would be obvious to one of ordinary skill in the art at the time of the claimed invention to have modified Gordon in view of Sherman’s cameras can be installed at collection sites and may send images to a remote server to determine waste bin capacity and have any imaging system capable of visually recognizing the operator of Sherman as both are analogous art which teach solutions to having sensors can be equipped with weight scales, intelligent cameras, visual analytics, and neural net capabilities and may count the number of bags dumped so far, detect an accumulation of flies or vermin around the bags (e.g., rats), detect broken waste bags, detect liquid leaking out of the bags, and decide (i.e. if it doesn’t hit a threshold it does not send signals) to send signals to the drone or drone swarms based on this data as taught in Gordon ¶33 in view of Sherman and further provide signals indicative of a condition of the hand of the worker by sensing an impact event as additionally taught in Sherman ¶27.

	…comprises performing a first action using an undesired technique; (Peacock Col. 11 Lines 30-45 if it is determined that the assembly task was not correctly completed (second identified property), corrective action (foregoes completion status i.e. first information) is determined and presented to the user, as in 320).
	It would be obvious to one of ordinary skill in the art at the time of the claimed invention to have modified Gordon in view of Sherman’s cameras can be installed at collection sites and may send images to a remote server to determine waste bin capacity and have a system that monitors whether the worker performs the activity correctly of Peacock as both are analogous art which teach solutions to having sensors can be equipped with weight scales, intelligent cameras, visual analytics, and neural net capabilities and may count the number of bags dumped so far, detect an accumulation of flies or vermin around the bags (e.g., rats), detect broken waste bags, detect liquid leaking out of the bags, and decide (i.e. if it doesn’t hit a threshold it does not send signals) to send signals to the drone or drone swarms based on this data as taught in Gordon ¶33 in view of Sherman and further sends correction actions to the worker  as taught in Peacock Col. 11 Lines 30-45. 

(D)	As per Claim 16:
Although Gordon in view of Sherman teaches the use of cameras (i.e. sensors) to collect images of waste containers, it doesn’t expressly disclose providing the first information to the worker, however Peacock teaches:
	wherein the provided first information is provided to the waste collection worker; (Peacock Col. 14 Lines 29-35 real time or near real time video and audio communication between a worker and an external user improves on existing systems by enabling immediate feedback and problem resolution to workers).    
	It would be obvious to one of ordinary skill in the art at the time of the claimed invention to have modified Gordon in view of Sherman’s cameras can be installed at collection sites and may send images to a remote server to determine waste bin capacity and have an external user provide information to the worker in real-time of Peacock as both are analogous art which teach solutions to having sensors can be equipped with weight scales, intelligent cameras, visual analytics, and neural net capabilities and may count the number of bags dumped so far, detect an accumulation of flies or vermin around the bags (e.g., rats), detect broken waste bags, detect liquid leaking out of the bags, and decide (i.e. if it doesn’t hit a threshold it does not send signals) to send signals to the drone or drone swarms based on this data as taught in Gordon ¶33 in view of Sherman and further enabling immediate feedback and problem resolution to workers as taught in Peacock Col. 14 Lines 29-35.

(E)	As per Claim 18:
	Although Gordon in view of Sherman teaches the use of cameras (i.e. sensors) to collect images of waste containers, it doesn’t expressly disclose updating the statistical information associated with the worker, however Peacock teaches:
	wherein the provided first information is configured to cause an update to statistical information associated with the waste collection worker; (Peacock Col. 5 Lines 2-7 the task process indicator 164-4 may be updated to illustrate progress in the assembly tasks for complete 
	It would be obvious to one of ordinary skill in the art at the time of the claimed invention to have modified Gordon in view of Sherman’s cameras can be installed at collection sites and may send images to a remote server to determine waste bin capacity and have task process indicator be updated to illustrate progress in the assembly tasks of Peacock as both are analogous art which teach solutions to having sensors can be equipped with weight scales, intelligent cameras, visual analytics, and neural net capabilities and may count the number of bags dumped so far, detect an accumulation of flies or vermin around the bags (e.g., rats), detect broken waste bags, detect liquid leaking out of the bags, and decide (i.e. if it doesn’t hit a threshold it does not send signals) to send signals to the drone or drone swarms based on this data as taught in Gordon ¶33 in view of Sherman and further reflect the time for the current assembly task as taught in Peacock Col. 5 Lines 2-7. 

Claims 3-4 and 6-9 are rejected under 35 U.S.C. 103 as being obvious by the combination of US 20180075417 to Gordon et al (hereinafter referred to as “Gordon”) in view of US 20160174897 to Sherman (hereinafter referred to as “Sherman”) and in further view of US 20160302739 to Kovarik et al (hereinafter referred to as “Kovarik”).

(A)	As per Claim 3:
	Gordon expressly discloses:
	comparing the first time duration with a selected time threshold; (Gordon ¶32 counting a number of the bags of waste dumped so far and sending signal(s) in response to a count of the number of bags exceeding a threshold).
in response to the first time duration being longer than the selected time threshold, providing the first information; (Gordon ¶32 the sensors 15 can be equipped with weight scales, intelligent cameras, visual analytics, and neural net capabilities and may count the number of bags dumped so far, detect an accumulation of flies or vermin around the bags (e.g., rats), detect broken waste bags, detect liquid leaking out of the bags, and decide (i.e. if it doesn’t hit a threshold it does not send signals) to send signals to the drone 30 or drone swarms 40 based on this data. For instance, a sensor 15 or sensors 15 may perform any one of more of the following: sensor is equipped with a neural net and visual analytics capabilities to perform one or more of the following: counting a number of the bags of waste dumped so far and sending signals).
	in response to the first time duration being shorter than the selected time threshold, forgoing providing the first information; (Gordon ¶32 a sensor 15 or sensors 15 may perform any one of more of the following: sensor is equipped with a neural net and visual analytics capabilities to perform one or more of the following: counting a number of the bags of waste dumped so far and sending signal(s) in response to a count of the number of bags exceeding a threshold). 
Although Gordon in view of Sherman teaches the use of cameras (i.e. sensors) to collect images of waste containers, it doesn’t expressly disclose analyzing the images, however Sherman additionally teaches:
	analyzing the one or more images…; (Sherman ¶25 Further, images indicative of data representative of the movement, kinematics, and position of the operator 32 and his/her extremities may be monitored by an imaging system 40. The imaging system 40 may be any imaging system capable of visually recognizing the operator 32 (i.e. waste collection worker) and/or any 
	It would be obvious to one of ordinary skill in the art at the time of the claimed invention to have modified Gordon in view of Sherman’s cameras can be installed at collection sites and may send images to a remote server to determine waste bin capacity and have information provided by the imaging system and the sensor embedded glove be correlated by taking readings from the sensor at one or more discrete points in time when identified by the imaging system of Sherman as both are analogous art which teach solutions to having sensors can be equipped with weight scales, intelligent cameras, visual analytics, and neural net capabilities and may count the number of bags dumped so far, detect an accumulation of flies or vermin around the bags (e.g., rats), detect broken waste bags, detect liquid leaking out of the bags, and decide (i.e. if it doesn’t hit a threshold it does not send signals) to send signals to the drone or drone swarms based on this data as taught in Gordon ¶33 in view of Sherman and further have sensors provide signals indicative of a condition of the hand by sensing an impact event (i.e. undesired action) at the one or more discrete points in time as additionally taught in Sherman ¶25. 
Although Gordon in view of Sherman teaches the use of cameras (i.e. sensors) to collect images of waste containers, it doesn’t expressly disclose determining that a hand touches an eye, however Kovarik teaches:
	…to determine that the waste collection worker places a hand of the waste collection worker on an eye of the waste collection worker for a first time duration; (Kovarik ¶18 transmission of the flu and colds may be effectively limited if individuals would avoid touching their eyes, nose, and mouth, because infections can get started when the virus is picked up by the hands and transmitted to the face)


(B)	As per Claim 4:
Although Gordon in view of Sherman teaches the use of cameras (i.e. sensors) to collect images of waste containers, it doesn’t expressly disclose analyzing the images, however Sherman additionally teaches:
	analyzing the one or more images…; (Sherman ¶25 Further, images indicative of data representative of the movement, kinematics, and position of the operator 32 and his/her extremities may be monitored by an imaging system 40. The imaging system 40 may be any imaging system capable of visually recognizing the operator 32 (i.e. waste collection worker) and/or any accessories associated with the operator (e.g., the glove 10) within the working environment 30 (environment of the garbage truck)).

Although Gordon in view of Sherman teaches the use of cameras (i.e. sensors) to collect images of waste containers, it doesn’t expressly disclose determining that a hand touches an eye comparing to a distance threshold, and if distance is longer do nothing and if distance is short provide information however Kovarik teaches:
	…to determine that the waste collection worker places a hand of the waste collection worker at a first distance from an eye of the waste collection worker; comparing the first distance with a selected distance threshold; (Kovarik ¶37 a writing pen or instrument (see FIG. 15) is provided with one or more, preferably at least two, sensors that can detect when a person's hands approach their face within a predetermined distance).
in response to the first distance being shorter than the selected distance threshold, providing the first information; in response to the first distance being longer than the selected distance threshold, forgoing providing the first information; (Kovarik ¶37-42 the sensor is adapted such that the level of proximity distance can be adjusted, as well as the emitting or not (i.e. emits an alarm if a distance is deemed too close to the face and does not if the distance is deemed appropriate) of a sound, vibration, shock, smell, taste, light or a combination thereof, so as to provide an effective warning or notice to a person about the hand to face contact potential).
	It would be obvious to one of ordinary skill in the art at the time of the claimed invention to have modified Gordon in view of Sherman’s cameras can be installed at collection sites and may send images to a remote server to determine waste bin capacity and have a writing pen or instrument with one or more sensors that can detect when a person's hands approach their face within a predetermined distance of Kovarik as both are analogous art which teach solutions to having sensors can be equipped with weight scales, intelligent cameras, visual analytics, and neural net capabilities and may count the number of bags dumped so far, detect an accumulation of flies or vermin around the bags (e.g., rats), detect broken waste bags, detect liquid leaking out of the bags, and decide (i.e. if it doesn’t hit a threshold it does not send signals) to send signals to the drone or drone swarms based on this data as taught in Gordon ¶33 in view of Sherman and further have the sensor level of proximity distance be adjustable, as well as the emitting or not (i.e. emits an alarm if a distance is deemed too close to the face and does not if the distance is deemed appropriate) of a sound, vibration, shock, smell, taste, light or a combination thereof, so as to provide an effective warning or notice to a person about the hand to face contact potential as taught in Kovarik ¶37-42. 

Claim 6:
Although Gordon in view of Sherman teaches the use of cameras (i.e. sensors) to collect images of waste containers, it doesn’t expressly disclose worker neglecting to use safety equipment, however Kovarik teaches:
	wherein the action that the waste collection worker performs and is undesired to the waste collection worker comprises neglecting using safety equipment; (Kovarik ¶38 the prior art does not contemplate the ability to vary the parameters of a signaling device to accommodate this routine and typical occurrence. By not addressing such a concern, the overall use of sensors (i.e. safety equipment) to warn individuals can become annoying to such a degree that the individual abandons its use, thus failing to address the fundamental concern relating to avoiding undesired contamination).  
	It would be obvious to one of ordinary skill in the art at the time of the claimed invention to have modified Gordon in view of Sherman’s cameras can be installed at collection sites and may send images to a remote server to determine waste bin capacity and have a writing pen or instrument with one or more sensors that can detect when a person's hands approach their face within a predetermined distance of Kovarik as both are analogous art which teach solutions to having sensors can be equipped with weight scales, intelligent cameras, visual analytics, and neural net capabilities and may count the number of bags dumped so far, detect an accumulation of flies or vermin around the bags (e.g., rats), detect broken waste bags, detect liquid leaking out of the bags, and decide (i.e. if it doesn’t hit a threshold it does not send signals) to send signals to the drone or drone swarms based on this data as taught in Gordon ¶33 in view of Sherman and further have the sensor level of proximity distance be adjustable, as well as the emitting or not (i.e. emits an alarm if a distance is deemed too close to the face and does not if the distance is deemed 

(D)	As per Claim 7:
Although Gordon in view of Sherman teaches the use of cameras (i.e. sensors) to collect images of waste containers, it doesn’t expressly disclose placing a hand near an eye, however Kovarik teaches:
	wherein the action that the waste collection worker performs and is undesired to the waste collection worker comprises placing a hand of the waste collection worker near an eye of the waste collection worker; (Kovarik ¶18 transmission of the flu and colds may be effectively limited if individuals would avoid touching their eyes, nose, and mouth, because infections can get started when the virus is picked up by the hands and transmitted to the face).  
	It would be obvious to one of ordinary skill in the art at the time of the claimed invention to have modified Gordon in view of Sherman’s cameras can be installed at collection sites and may send images to a remote server to determine waste bin capacity and have infections started when the virus is picked up by the hands and transmitted to the face by touching the eyes nose or mouth of Kovarik as both are analogous art which teach solutions to having sensors can be equipped with weight scales, intelligent cameras, visual analytics, and neural net capabilities and may count the number of bags dumped so far, detect an accumulation of flies or vermin around the bags (e.g., rats), detect broken waste bags, detect liquid leaking out of the bags, and decide (i.e. if it doesn’t hit a threshold it does not send signals) to send signals to the drone or drone swarms 

(E)	As per Claim 8:
Although Gordon in view of Sherman teaches the use of cameras (i.e. sensors) to collect images of waste containers, it doesn’t expressly disclose placing a hand near a mouth, however Kovarik teaches:
	wherein the action that the waste collection worker performs and is undesired to the waste collection worker comprises placing a hand of the waste collection worker near a mouth of the waste collection worker; (Kovarik ¶18 transmission of the flu and colds may be effectively limited if individuals would avoid touching their eyes, nose, and mouth, because infections can get started when the virus is picked up by the hands and transmitted to the face).  
	It would be obvious to one of ordinary skill in the art at the time of the claimed invention to have modified Gordon in view of Sherman’s cameras can be installed at collection sites and may send images to a remote server to determine waste bin capacity and have infections started when the virus is picked up by the hands and transmitted to the face by touching the eyes nose or mouth of Kovarik as both are analogous art which teach solutions to having sensors can be equipped with weight scales, intelligent cameras, visual analytics, and neural net capabilities and may count the number of bags dumped so far, detect an accumulation of flies or vermin around the bags (e.g., rats), detect broken waste bags, detect liquid leaking out of the bags, and decide (i.e. if it doesn’t hit a threshold it does not send signals) to send signals to the drone or drone swarms based on this data as taught in Gordon ¶33 in view of Sherman and further determines if diseases are being spread by contact of the hand with face as taught in Kovarik ¶18. 
Claim 9:
Although Gordon in view of Sherman teaches the use of cameras (i.e. sensors) to collect images of waste containers, it doesn’t expressly disclose placing the hand near the ear, however Kovarik teaches:
	wherein the action that the waste collection worker performs and is undesired to the waste collection worker comprises placing a hand of the waste collection worker near an ear of the waste collection worker; (Kovarik ¶101-103 in certain embodiments, the sensor can be focused to achieve directional sensing. In one embodiment, spectacles and/or sunglasses are provided with a sensor that interacts with another sensor provided in a ring of at least one hand Ear bud sensors may be provided having the ability to detect the position of a person's hands, such as by either by detecting a bracelet or ring on one or both hands. Blue-tooth technology is particularly useful in various embodiments of the invention so as to minimize the use of wires and other connections that could interfere practically with the employment of the present systems and methods described herein. In one particular embodiment, such as one employing two ear bud sensors, a triangulation situation is provided with the third sensor being associated with a person's hands with a sensor thereon).  
	It would be obvious to one of ordinary skill in the art at the time of the claimed invention to have modified Gordon in view of Sherman’s cameras can be installed at collection sites and may send images to a remote server to determine waste bin capacity and have spectacles and/or sunglasses provided with a sensor that interacts with another sensor provided in a ring of at least one hand Ear bud sensors may be provided having the ability to detect the position of a person's hands, such as by either by detecting a bracelet or ring on one or both hands of Kovarik as both are analogous art which teach solutions to having sensors can be equipped with weight scales, 

Claims 5 and 15 are rejected under 35 U.S.C. 103 as being obvious by the combination of US 20180075417 to Gordon et al (hereinafter referred to as “Gordon”) in view of US 20160174897 to Sherman (hereinafter referred to as “Sherman”) and in further view of NPL Continued Medical Waste Exposure of Recyclable Collectors Despite Dumpsite Closures in Brazil to Zolnikov et al (hereinafter referred to as “Zolnikov”).

(A)	As per Claim 5:
Although Gordon in view of Sherman teaches the use of cameras (i.e. sensors) to collect images of waste containers, it doesn’t expressly disclose worker misusing a safety equipment, however Zolnikov teaches:
	wherein the action that the waste collection worker performs and is undesired to the waste collection worker comprises misusing safety equipment; (Zolnikov Page 1 Col. 2 Personal protective equipment was not adequately used, exposing recyclable collectors to injury with a sensor thereon).  


(B)	As per Claim 15:
Although Gordon in view of Sherman teaches the use of cameras (i.e. sensors) to collect images of waste containers, it doesn’t expressly disclose throwing/handling a sharp object, however Zolnikov teaches:
	wherein the action that the waste collection worker performs and is undesired to the waste collection worker comprises throwing a sharp object; (Zolnikov Page 5 Col. 3 another solution to avoiding needle pricks was to throw the needles “into the bushes” and at least avoid personally stepping on them.  Especially in landfills, this situation can arise when recyclable collectors compete for space with tractors and trucks while removing and sorting garbage at the waste site).   
	It would be obvious to one of ordinary skill in the art at the time of the claimed invention to have modified Gordon in view of Sherman’s cameras can be installed at collection sites and 

Claims 13-14 are rejected under 35 U.S.C. 103 as being obvious by the combination of US 20180075417 to Gordon et al (hereinafter referred to as “Gordon”) in view of US 20160174897 to Sherman (hereinafter referred to as “Sherman”) in further view of US 10366521 to Peacock et al (hereinafter referred to as “Peacock”) and in even further view of NPL Continued Medical Waste Exposure of Recyclable Collectors Despite Dumpsite Closures in Brazil to Zolnikov et al (hereinafter referred to as “Zolnikov”).
 
(A)	As per Claim 13:
Although Gordon in view of Sherman and in further view of Peacock teaches the use of cameras (i.e. sensors) to collect images of waste containers, it doesn’t expressly disclose working asymmetrically, however Zolnikov teaches:
	wherein the undesired technique comprises working asymmetrically; (Zolnikov Page 4 Col. 3 with workers focused on sorting, this could present a hazardous situation that could result in injury or fatality due to falls, trampling, and burial by waste).   
	It would be obvious to one of ordinary skill in the art at the time of the claimed invention to have modified Gordon in view of Sherman in further view of Peacock’s cameras can be installed at collection sites and may send images to a remote server to determine waste bin capacity and have workers working in uneven ground of landfills of Zolnikov as both are analogous art which teach solutions to having sensors can be equipped with weight scales, intelligent cameras, visual analytics, and neural net capabilities and may count the number of bags dumped so far, detect an accumulation of flies or vermin around the bags (e.g., rats), detect broken waste bags, detect liquid leaking out of the bags, and decide (i.e. if it doesn’t hit a threshold it does not send signals) to send signals to the drone or drone swarms based on this data as taught in Gordon ¶33 in view of Sherman in further view of Peacock and further presenting a hazardous situation that could result in injury or fatality due to falls, trampling, and burial by waste as taught in Zolnikov Page 4 Col. 3.

(C)	As per Claim 14:
Although Gordon in view of Sherman and in further view of Peacock teaches the use of cameras (i.e. sensors) to collect images of waste containers, it doesn’t expressly disclose working asymmetrically, however Zolnikov teaches:
	wherein the undesired technique comprises not keeping proper footing when handling an object; (Zolnikov Page 4 Col. 3 with workers focused on sorting, this could present a hazardous situation that could result in injury or fatality due to falls, trampling, and burial by 
	It would be obvious to one of ordinary skill in the art at the time of the claimed invention to have modified Gordon in view of Sherman in further view of Peacock’s cameras can be installed at collection sites and may send images to a remote server to determine waste bin capacity and have workers working in uneven ground of landfills of Zolnikov as both are analogous art which teach solutions to having sensors can be equipped with weight scales, intelligent cameras, visual analytics, and neural net capabilities and may count the number of bags dumped so far, detect an accumulation of flies or vermin around the bags (e.g., rats), detect broken waste bags, detect liquid leaking out of the bags, and decide (i.e. if it doesn’t hit a threshold it does not send signals) to send signals to the drone or drone swarms based on this data as taught in Gordon ¶33 in view of Sherman in further view of Peacock and further presenting a hazardous situation that could result in injury or fatality due to falls, trampling, and burial by waste as taught in Zolnikov Page 4 Col. 3.
Claim 11 is rejected under 35 U.S.C. 103 as being obvious by the combination of US 20180075417 to Gordon et al (hereinafter referred to as “Gordon”) in view of US 20160174897 to Sherman (hereinafter referred to as “Sherman”) and in further view of US 20160259342 to High et al (hereinafter referred to as “High”).

(A)	As per Claim 11:
Although Gordon in view of Sherman teaches the use of cameras (i.e. sensors) to collect images of waste containers, it doesn’t expressly disclose analyzing images to detect a worker in the environment of the garbage truck performing an undesired action and provide an output, however Sherman additionally teaches:
	wherein the action that the waste collection worker performs and is undesired to the waste collection worker…; (Sherman ¶27 information provided by the imaging system 40 and the sensor embedded glove 10 may be correlated by taking readings from the sensor at one or more discrete points in time when identified by the imaging system 40, via a fiducial marker 42, 44. The sensors 12, 14, 22, 24 may provide signals indicative of a condition of the hand 15 by sensing an impact event (i.e. undesired action) at the one or more discrete points in time).
	It would be obvious to one of ordinary skill in the art at the time of the claimed invention to have modified Gordon in view of Sherman’s cameras can be installed at collection sites and may send images to a remote server to determine waste bin capacity and have any imaging system capable of visually recognizing the operator of Sherman as both are analogous art which teach solutions to having sensors can be equipped with weight scales, intelligent cameras, visual analytics, and neural net capabilities and may count the number of bags dumped so far, detect an accumulation of flies or vermin around the bags (e.g., rats), detect broken waste bags, detect liquid leaking out of the bags, and decide (i.e. if it doesn’t hit a threshold it does not send signals) to send signals to the drone or drone swarms based on this data as taught in Gordon ¶33 in view of Sherman and further provide signals indicative of a condition of the hand of the worker by sensing an impact event as additionally taught in Sherman ¶27.
Although Gordon in view of Sherman teaches the use of cameras (i.e. sensors) to collect images of waste containers, it doesn’t expressly lifting an object that should be rolled, however High teaches:
	…comprises lifting an object that should be rolled; (High ¶35 a motorized transport unit 102 can move to a position underneath a movable item container 104 (such as a shopping cart, a rocket cart, a flatbed cart, or any other mobile basket or platform), align itself with the movable 
	It would be obvious to one of ordinary skill in the art at the time of the claimed invention to have modified Gordon in view of Sherman’s cameras can be installed at collection sites and may send images to a remote server to determine waste bin capacity and have a motorized transport unit 102 can move to a position underneath a movable item container instead of rolling it of High as both are analogous art which teach solutions to having sensors can be equipped with weight scales, intelligent cameras, visual analytics, and neural net capabilities and may count the number of bags dumped so far, detect an accumulation of flies or vermin around the bags (e.g., rats), detect broken waste bags, detect liquid leaking out of the bags, and decide (i.e. if it doesn’t hit a threshold it does not send signals) to send signals to the drone or drone swarms based on this data as taught in Gordon ¶33 in view of Sherman and further move throughout the facility space taking the movable item container with it  as taught in High ¶35. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Pecora, F., Cirillo, M., & Dimitrov, D. (2012, October). On mission-dependent coordination of multiple vehicles under spatial and temporal constraints. In 2012 IEEE/RSJ International Conference on Intelligent Robots and Systems (pp. 5262-5269). IEEE.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATHEUS R STIVALETTI whose telephone number is (571)272-5758.  The examiner can normally be reached on M-F 8:30-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on (571)272-6724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-1822.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HAFIZ A KASSIM/Primary Examiner, Art Unit 3623